Citation Nr: 0216424	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  95-02 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rating 70 percent.

2.  Entitlement to an increase in a 10 percent rating for a 
"growth" of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 RO decision that awarded service 
connection and a 10 percent rating for PTSD; the veteran 
appealed for a higher rating.  In July 1996, the rating for 
PTSD was increased to 30 percent.  This matter also arises 
from a December 1996 RO decision that denied a claim for an 
increase in the 10 percent rating assigned to a service-
connected "growth" of the left knee.  In October 2000, the RO 
increased to 70 percent the rating for PTSD, and the veteran 
continues to appeal for a higher rating.  The Board notes 
that in October 2000 the RO also awarded a total disability 
rating based on individual unemployability rating (TDIU 
rating).  


FINDINGS OF FACT

1.  Service connection has been established for PTSD 
effective from July 7, 1992; the RO has rated the condition 
30 percent from July 7, 1992 through April 29, 1997, and 70 
percent since April 30, 1997.  From July 7, 1992 through 
April 29, 1997, service-connected PTSD was productive of no 
more than definite social and industrial impairment, and no 
more than some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; during 
this time the veteran's primary mental impairment was from 
non-service-connected organic brain syndrome from a head 
injury.  Since April 30, 1997, service-connected PTSD has 
resulted in total social and industrial/occupational 
impairment.

2.  The veteran's service-connected "growth" of the left knee 
(prominence of the left tibial tubercle) causes no limitation 
of motion or instability of the knee.


CONCLUSIONS OF LAW

1.  From July 7, 1992 through April 29, 1997, PTSD is no more 
than 30 percent disabling; since April 30, 1997, PTSD has 
been 100 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 9411 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
"growth" of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Marine Corps from 
September 1968 to September 1972, including combat service in 
Vietnam.

In a March 1982 rating decision, the RO awarded service 
connection and a 10 percent rating for a "growth" of the left 
knee.  Service medical records and VA examinations indicate 
this "growth" is prominence of the left tibial tubercle.

In August 1983, the Board denied service connection for an 
acquired psychiatric disorder, including delayed stress 
syndrome (i.e., PTSD).  

In 1987, the veteran suffered trauma to the head at work 
(basal skull fracture with frontal contusion).  Since then, 
he has been deemed disabled by the Social Security 
Administration (SSA) due to organic brain syndrome from the 
head injury.  Numerous medical records describe mental 
impairment from the organic brain syndrome, as well as left-
sided weakness from the head injury. 

On VA examination of January 1991 (with addendum of April 
1991), the diagnosis was organic brain syndrome due to 
trauma; he was incompetent to manage his funds.  A PTSD 
diagnosis was not supported.

On hospitalization from April to May 1991 for increase in 
lability of mood and irrational behavior, diagnoses were 
organic personality disorder, with Global Assessment of 
Functioning scale (GAF scale) scores of 20 (current) and 50 
(past year).  

In an October 1991 RO decision, he was deemed incompetent.  

In July 1992, he was admitted to a private psychiatric 
facility with anxious affect, rapid speech, and flights of 
ideas.  Recall was impaired: recent memory was poor, but 
remote memory was intact.  He lacked judgment and insight.  
Diagnoses were organic affective disorder and PTSD, with GAF 
scale scores of 40 at the time and 60 in the past year, 
signifying moderate difficulties in social functioning.  The 
overall prognosis was quite guarded; unless intervention 
efforts were well maintained, chances for more severe 
decompensation were very high.

On VA examination in August 1993, it was reported the veteran 
was active in his local church.  Diagnoses were severe post-
traumatic organic brain syndrome, and PTSD.  Organic brain 
syndrome was the fundamental disability.  He was not 
competent for VA purposes.  A September 1993 private 
counseling center letter shows ongoing PTSD treatment.

In June 1994, the RO awarded service connection for PTSD, 
rated 10 percent, effective from July 7, 1992. 

He was admitted for treatment to a private hospital in July 
1994 for depression with suicidality and fairly pervasive 
PTSD-related complaints from Vietnam service; he also had 
fairly pervasive flashbacks and vicious anger with intense 
labile mood.  On admission, he was characterized as having 
fairly severe PTSD, and his GAF scale score was 5 to 10 at 
the time with a GAF scale score of 45 as the highest in the 
past year.  In July 1994, the veteran's attending private 
psychiatrist commented that the situation was complicated by 
the head trauma that had resulted in left-sided weakness and 
mild memory impairment; however, the psychiatrist suspected 
that the affective dissociation was related to PTSD.  He also 
noted that a great majority of the disability from relational 
issues derived from his war experience, as did the very 
severe level of substance abuse that had preceded his head 
trauma.  

The veteran was hospitalized in a private psychiatric 
facility in August 1994 with a history of severe PTSD, with 
GAF scale scores of 40 on admission and 55 in the past year.  
He was discharged with diagnoses of PTSD, polysubstance 
abuse, and a personality disorder.  A GAF score of 52 was 
reported.  Records of this admission also note the veteran 
had left leg pain and weakness associated with a head injury 
and a postoperative low back condition.  

In February 1995, the RO denied a higher rating for service-
connected PTSD.  The RO awarded a non-service-connected 
disability pension based on a 100 percent rating assigned to 
non-service-connected organic brain syndrome due to trauma.

He was hospitalized by VA from April to May 1995 for PTSD 
with GAF scores of 40 (current) and 50 (past year).  He 
complained of anxiety, depression, hallucinations, intrusive 
thoughts, and insomnia.  It was noted he had left-sided 
weakness from a head injury.  During this hospitalization, 
his wife reported being afraid of the veteran when he was 
hallucinating about Vietnam.  Although symptoms were stable 
at discharge, they continued to be present to a significant 
degree, and prognosis was poor; he was also deemed 
unemployable due to PTSD and incompetent for VA purposes.  

He testified before the RO in June 1995 about the duration 
and frequency of flashbacks, ongoing treatment, frequent 
hospitalizations, depression, and isolation.  In July 1995, 
the RO awarded a temporary 100 percent rating based on 
hospitalization from April through June 1995.  

He was hospitalized by VA from August to September 1995 for 
PTSD, with complaints of nightmares, flashbacks, and 
depression.  Treatment records reflect his wife's complaints 
that he had been abusing her.  

On VA examination in September 1995, his thought processes 
were scattered, but there were no delusional elements.  Mood 
was depressed, and there were definite cognitive deficits.  
There also was definite weakness, awkwardness, and spasticity 
of his left arm and left leg.  He was deemed competent.

In February 1996, he sought admission to a VA facility 
because of suicidal thoughts.  He reported not being able to 
work, with complaints of insomnia, flashbacks, and 
nightmares; he also stayed inside all the time.  An undated 
VA treatment record that appears to have been prepared in 
February 1996 (it was submitted in connection with other 
documents from that period) shows chronic left knee 
contracture and the need for ongoing physical therapy and the 
use of a cane.

He was hospitalized at a non-VA hospital in February 1996 due 
to suicidal ideation with auditory hallucinations; he also 
had increased flashbacks and decreased sleep.  The diagnosis 
was PTSD by history, polysubstance abuse by history, and an 
unspecified personality disorder.  The prognosis was fair.  

He underwent a VA examination by a board of two psychiatrists 
in April 1996.  He was irritable and excitable, but generally 
cooperative.  Affect was full range.  Mood was generally 
euthymic although he had a great deal of frustration.  There 
was no evidence of an ongoing psychotic process or 
suicidal/homicidal ideation.  He had no memory impairment.  
The head injury was to the nondominant hemisphere of the 
brain.  The diagnosis was mild to moderate PTSD, and post-
head injury syndrome and organic personality syndrome; the 
GAF scale score was 70.

In July 1996, the RO assigned a 30 percent rating to PTSD, 
effective from July 7, 1992.  The veteran was also deemed 
competent for VA purposes, and a temporary total rating based 
on hospitalization was assigned from August to September 
1995.  

On VA examination of the left knee in August 1996, there were 
no scars.  There was a considerable prominence of the left 
knee anterior tibial tubercle, which appeared tender.  X-rays 
of the left knee were normal except for a prominent tibial 
tubercle.  The left knee flexed a full 140 degrees and 
extended to the null point with taut cruciate and collateral 
ligaments.  There was no effusion, heat, or redness.  He 
could do a full squat bearing weight and ascended without 
particular complaint to the area.   Crepitus was not noted on 
weight-bearing.  The diagnosis was prominent left anterior 
tibial tubercle (Osgood-Schlatter disease ruled out).

He testified at an RO hearing in January 1997 about multiple 
hospitalizations, ongoing treatment, severe flashbacks, and 
nightmares.  He said he attended church but did not talk to 
most family members.  

On VA outpatient treatment in April 1997, he reported 
worsening left leg pain. 

From April 30 to early May 1997, he was hospitalized by VA 
for PTSD after having hit his wife.  His GAF scale score at 
that time was 60.  At discharge from the hospital, he was 
deemed unable to work, and the prognosis was fair.  In June 
1997, he was hospitalized for PTSD and for organic brain 
syndrome (status post head injury with left-sided weakness).  
There was a history of difficulty controlling anger, 
irritability, nightmares, and intrusive thoughts.  His GAF 
scale score was 40; prognosis at discharge was guarded.

On VA treatment in December 1997, he had PTSD with baseline 
functioning.  He was hospitalized from the end of March to 
mid-April 1998 after increasing anger episodes.  He was 
unable to work because of decreased energy and concentration.  
He had occasional flashbacks, and he admitted to having 
auditory hallucinations.  The GAF scale scores were 40 
(current) and 75 (past year).  He was deemed unable to work 
and incompetent for VA purposes.  

On VA examination in August 1998, it was noted the veteran 
was disabled since 1987 due to a head injury.  Neurological 
examination showed abnormal signs, including atrophy, of both 
the left upper and lower extremities.  He had a limping gait.  
His joints showed no evidence of swelling, effusion, scar, or 
tenderness, and functional effects were intact. 

On a June 2000 VA fee-basis examination, he was uncooperative 
and confrontational.  On examination, he was uncooperative, 
intrusive, but alert, coherent, and oriented to person, 
place, and time.  His mood was angry, and his affect was 
constricted.  Thought processes were tangential and 
circumstantial.  He had sleep disturbances, nightmares, 
flashbacks, paranoia, panic attacks, and frequent suicidal 
ideation.  He did not have hallucinations, obsessive or 
ritualistic behavior, or homicidal thoughts.  Impulse control 
was inadequate.  Judgment and insight were fair.  The 
diagnosis was chronic PTSD, and the GAF scale score was 45, 
both currently and in the past year.  PTSD symptoms caused 
significant distress and impairment in social, occupational, 
and other areas of functioning; because of chronically 
significant symptoms, he could not maintain gainful 
employment.

On a September 2000 VA fee-basis examination, he was 
intrusive, inappropriate, and difficult to structure.  He 
reported nightmares, flashbacks, difficulty controlling 
anger, and two attempted suicides in the past.  He was 
guarded, uncooperative, alert, coherent, and oriented to 
person, place, and time.  His mood was angry, and his affect 
was constricted.  Thought processes were tangential and 
circumstantial.  He reported sleep disturbances, nightmares, 
flashbacks, paranoia, panic attacks, and frequent suicidal 
ideation.  He did not have hallucinations, obsessive or 
ritualistic behavior, or homicidal thoughts.  Impulse control 
was inadequate.  Judgment and insight were fair.  The 
diagnosis was chronic PTSD, and the GAF scale score was 45 
(current and in the past year).  His PTSD symptoms caused 
significant distress and impairment in social, occupational, 
and other areas of functioning; because of chronically 
significant symptoms, he could no longer maintain gainful 
employment.

According to a September 2000 VA field examination, he had a 
limp which he attributed to his left knee condition; but he 
walked very well without aid, despite the limp.  His overall 
mental state was good; however, he had no capability of 
making any progress socially or industrially.

In October 2000, the RO increased to 70 percent the rating 
for PTSD, effective from April 30, 1997 (date of admission to 
a VA hospital).  The RO also awarded a TDIU rating, effective 
from April 30, 1997.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Pertinent identified medical records have 
been obtained, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related VA regulation, 
have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD

The veteran appeals the initial rating assigned on the 
granting of service connection for PTSD.  Service connection 
has been established for PTSD effective from July 7, 1992.  
As this is an initial rating case, on the granting of service 
connection, separate percentage ratings can be assigned for 
separate periods of time, based on the facts found ("staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).
The RO has rated PTSD 30 percent from July 7, 1992 through 
April 29, 1997, and 70 percent since April 30, 1997.  (A TDIU 
rating, mostly based on the PTSD, has also been assigned as 
of April 30, 1997).

During the pendency of the appeal, the criteria for rating 
psychiatric disorders were revised, effective November 7, 
1996.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable to the period since they 
became effective.  VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The old criteria, in effect prior to November 7, 1996, 
provided that PTSD is to be rated 30 percent when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychonneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in consdierable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 30 percent rating is assigned for a 
mental disorder (including PTSD) when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily,with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

As various medical professionals have indicated, the 
veteran's disability picture is complicated by the presence 
of two conditions: PTSD, which is service-connected; and 
organic brain syndrome due to head trauma from a post-service 
accident, which is non-service-connected.

Medical records pertaining to the period from July 7, 1992 
through April 29, 1997 indicate that during this time the 
veteran's primary mental impairment was associated with his 
non-service-connected organic brain syndrome.  During this 
time, service-connected PTSD was often found by history only, 
or found to be no more than mild to moderate.  The Board 
finds that during this time the service-connected PTSD was 
productive of no more than definite social and industrial 
impairment, and no more than some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Consequently, under either the old or new rating 
critiria, service-connected PTSD was no more than 30 percent 
disabling.

Since hospitalization on April 30, 1997, medical records tend 
to show worsening of the service-connected PTSD, and there 
are medical statements that this condition alone prevents the 
veteran from working.  The RO assigned a 70 percent rating 
for PTSD from that date, and also (based mostly on the PTSD) 
assigned a TDIU rating form that date.  The Board finds that 
since April 30, 1997, PTSD has resulted in total social and 
industrial/occupational impairment, and thus a schedular 100 
percent rating for PTSD is warranted from that date.

In sum, a higher 100 percent schedular rating for PTSD is 
warranted effective from April 30, 1997, but a higher rating 
for PTSD before that date is not warranted.  Fenderson, 
supra.  The benefit of the doubt rule has been considered.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Left knee

The veteran seeks an increase in the 10 percent rating for a 
service-connected "growth" of the left knee.  

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The historical medical records indicate the service-connected 
left knee "growth" consists of prominence of the left tibial 
tubercle.  The records also show the veteran has overall left 
leg pain and weakness associated with non-service-connected 
head injury residuals and a postoperative low back condition.  
The effects of the         non-service-connected conditions 
may not be considered in rating the service-connected 
condition.  38 C.F.R. § 4.14.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements of for a compensable rating under a 
diagnostic code are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

On the VA examination in 1996, left knee flexion was to a 
full 140 degrees, and extension was to a full 0 degrees.  
There was no effusion, heat, or redness.  The veteran could 
do a full squat bearing weight and ascended without 
particular complaint to the area.  He claimed tenderness in 
the area of the prominent left tibial tubercle (the left knee 
"growth").  Other medical records in recent years show no 
particular left knee impairment associated with the service-
connected "growth."  The recent medical records only show 
generalized left leg pain and weakness associated with non-
service-connected conditions.

The evidence shows no limitation of motion associated with 
the service-connected left knee "growth," even when the 
effects of claimed pain are considered.  38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence 
also shows no recurrent subluxation or lateral instability of 
the left knee associated with the service-connected left knee 
"growth."  Under the cited diagnostic codes, the evidence 
does not support even the current 10 percent rating for the 
condition, let alone a higher rating.

The preponderance of the evidence is against the claim for an 
increased rating for the left knee "growth."  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher schedular 100 percent rating for service-connected 
PTSD, effective from April 30, 1997, is granted.

An increased rating for a service-connected "growth" of the 
left knee is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

